 1
 2
 3
 4
 5
 6
 7
 8                            UNITED STATES DISTRICT COURT
 9                         NORTHERN DISTRICT OF CALIFORNIA
10                                    SAN JOSE DIVISION
11
     UNITED STATES OF AMERICA,                         Case No. 19-cr-0070712 MAG (NC)
12
                      Plaintiff,                       DETENTION ORDER
13
             v.                                        Hearings: May 10 and 23, 2019
14
     JANARDHAN NELLORE,
15
                      Defendant.
16
17
18         In accordance with the Bail Reform Act, 18 U.S.C. § 3142(f), the Government
19 moved for detention of the defendant Janardhan Nellore, and the Court on May 10 and 23,
20 2019, held detention hearings to determine whether any condition or combination of
21 conditions will reasonably assure the appearance of the defendant as required and the safety
22 of any other person and the community. This order sets forth the Court’s findings of fact
23 and conclusions of law as required by 18 U.S.C. § 3142(i). The Court finds that detention is
24 warranted.
25         The defendant was present at the detention hearings, represented by his attorney
26 AFPD Varell Fuller, and assisted by a certified interpreter. The Government was
27 represented by Assistant U.S. Attorney Patrick Delahunty.
28         The defendant is charged by criminal complaint in this District with a felony count
 1 of aggravated identity theft in violation of 18 U.S.C. § 1028A. ECF 1. The defendant is
 2 presumed innocent of the charge. See 18 U.S.C. § 3142(j). The detention hearings were
 3 held publicly. Both parties were allowed an opportunity to call witnesses and to present
 4 evidence. Both parties presented their arguments by way of proffer through counsel. Both
 5 parties may appeal this detention order to the duty U.S. District Court Judge. There is no
 6 presumption of detention applicable in this case.
 7          The Court has taken into account the factors set out in 18 U.S.C. § 3142(g) and all of
 8 the information submitted at the hearings and finds as follows.
 9          First, at the May 10 detention hearing, the Court temporarily detained Nellore under
10 18 U.S.C. § 3142(d)(1)(B) and (d)(2), finding that Nellore was not a U.S. citizen or lawfully
11 admitted permanent resident, and posed a risk of flight based on the circumstances of his
12 arrest with his family at an international airport with a ticket to leave the United States.
13          The Court held a further detention hearing on May 23. The Court finds that the
14 Government has established by more than a preponderance of the evidence that the
15 defendant poses a risk of nonappearance that cannot be reasonably mitigated by any
16 combination of conditions. The proffered evidence and evidence from the criminal
17 complaint affidavit is that Nellore has substantial family and financial ties outside the
18 United States, and very few in the United States; his immediate family flew to India shortly
19 after contact with Nellore by federal law enforcement agents; Nellore through his
20 employment and stock trades has had access to substantial capital and the location of those
21 assets is not completely explained at present; and Nellore was arrested at SFO with a ticket
22 to leave the United States and appears not to have had any intention to return, based on the
23 inference of the materials he had with him when arrested. As to danger to the community,
24 the Court finds that a combination of conditions could be imposed to mitigate any risk of
25 danger. The Government did not argue that Nellore would pose a danger if released.
26          The defendant is committed to the custody of the Attorney General or his designated
27 representative for confinement in a corrections facility separate, to the extent practicable,
28 from persons awaiting or serving sentences or being held in custody pending appeal. The
                                                    2
1 defendant must be afforded a reasonable opportunity for private consultation with defense
2 counsel. On order of a court of the United States or on the request of an attorney for the
3 Government, the person in charge of the corrections facility must deliver the defendant to a
4 United States Marshal for the purpose of an appearance in connection with a court
5 proceeding.
6        IT IS SO ORDERED.
7        Date: June 11, 2019                _________________________
                                                  Nathanael M. Cousins
8                                                 United States Magistrate Judge
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                 3
